Citation Nr: 1749257	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-25 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for lumbar strain and degenerative disc disease (DDD), prior to March 30, 2016, and a rating higher than 40 percent thereafter. 

2.  Entitlement to an initial rating higher than 10 percent for Bell's palsy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to March 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In the March 2012 rating decision, the RO granted service connection for lumbar strain and DDD, and assigned an initial 20 percent rating, effective August 10, 2011.  The RO also granted service connection for Bell's palsy and assigned an initial noncompensable rating, effective August 10, 2011.  The Veteran timely disagreed with the initial ratings. 

In a July 2013 rating decision, the Decision Review Officer (DRO) increased the assigned rating for Bell's palsy to a 10 percent, also effective August 10, 2011.  Additionally, in a March 2017 rating decision, the DRO increased the assigned rating for the lumbar strain and DDD to a 40 percent, effective March 30, 2016.  This created staged ratings, as indicated on the title page.  As the Veteran has not expressed satisfaction with these rating, the claims for higher ratings remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated).

In February 2016, the Veteran testified at a DRO hearing.  A DRO conference report is associated with the claims file. 

In a February 2016 letter, the Veteran withdrew his claims for initial higher ratings for left foot first metatarsal exostosis and left right first metatarsal base exostosis, status post exostectomy.  As the Veteran withdrew those claims, they are no longer in appellate status.  See 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R.
§ 20.204 (2017).






FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether, throughout the pendency of  the appeal period, symptoms of the Veteran's lumbar strain, DDD, have more nearly approximated forward flexion of 30 degrees or less, and symptoms did not more nearly approximate ankylosis of the entire thoracolumbar spine or incapacitating episodes as defined in the applicable regulation.

2.  Symptoms of the Veteran's Bell's palsy do not more nearly approximate severe incomplete paralysis of the seventh cranial nerve.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 40 percent, but no higher, for lumbar strain and DDD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).

2.  The criteria for an initial rating higher than 10 percent for Bell's palsy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8207 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d  1359,1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."


I.  Higher Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

A.  Lumbar Strain and DDD

Here, the Veteran's lumbar strain and DDD, is rated 20 percent prior to March 30, 2016, and 40 percent thereafter for under 38 C.F.R. § 4.71a, DC 5237.

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Any associated neurological abnormalities are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

Generally, when rating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  In the case of the Veteran's spine disability, however, the Board is granting the highest rating possible under the applicable diagnostic codes based on limitation of motion, with higher ratings requiring ankylosis.  Any error in not conducting Correia-complaint range of motion testing with regard to these joints is therefore harmless.

Turning to the evidence of record, in February 2012, the Veteran was afforded an examination.  He reported constant back flare-ups with limitation of motion.  He also indicated that during flare-ups, he is unable to run.  Upon physical examination, ranges of motion of the thoracolumbar spine were recorded as forward flexion to 40 degrees with pain at 30 degrees; extension to 20 degrees with pain at 10 degrees; right lateral flexion to 20 degrees with pain; left lateral flexion to 20 degrees with pain; right lateral rotation to 20 degrees with pain; and left lateral rotation to 20 degrees with pain.  Upon repetitive-use testing, the ranges of motion were the same.  The examiner indicated that the Veteran did not have additional limitation in ranges of motion.  The examiner indicated that the Veteran did not have functional loss and or functional impairment.  There was localized tenderness or pain to palpation for joints and or soft tissue of the thoracolumbar spine.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength, deep tendon reflexes, and sensation to light touch testing were normal.  There was no muscle atrophy, ankylosis, radiculopathy, or intervertebral disc syndrome.  The examiner diagnosed lumbar strain, DDD, and degenerative joint disease (DJD) of the lumbar spine.  The examiner opined that the Veteran's thoracolumbar spine disability impacts his ability to work.  The examiner explained that the Veteran is restricted from lifting more than 20 pounds, repetitive bending at the waist, jumping, or running due to his back disability. 

In February 2016, the Veteran was afforded an examination.  The Veteran reported constant back pain, pressure, and stiffness.  He explained that he has more back pain in the morning and that he has to sit for activities that require stooping, such as brushing teeth or washing his face.  He stated that he also requires bars in his shower to prevent falls.  He stated that he has pain with prolonged sitting.  He reported back flare-ups when walking.  He indicated that during flare-ups, he needs bed rest.  Upon physical examination, ranges of motion of the thoracolumbar spine were recorded as forward flexion to 20 degrees with pain; extension to 8 degrees with pain; right lateral flexion to 12 degrees; left lateral flexion to 12 degrees with pain; right lateral rotation to 15 degrees with pain; and left lateral rotation to 15 degrees with pain.  

Upon repetitive-use testing, there was no additional loss of function of motion.  The examiner noted that the examination was not conducted during a flare-up.  However, he found that upon flare-ups pain and lack of endurance significantly limits the Veteran's functional ability with repeated use over a period of time.  The examiner was unable to describe in terms of range of motion.  There was evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength, deep tendon reflexes, and sensation to light touch testing were normal.  There was no muscle atrophy, ankylosis, or radiculopathy.  The examiner diagnosed intervertebral disc syndrome.  The examiner documented the Veteran's reports of bed rest following severe back pain and flare-ups.  The examiner also indicated that the Veteran did not have documentation of treatment of a physician requiring bed rest due to intervertebral disc syndrome.  The examiner opined that the Veteran's thoracolumbar spine disability impacts his ability to work.  The examiner explained that the Veteran has limitation of motion of the thoracolumbar spine and has back pain upon binding, twisting, lifting, and carrying.  The Veteran's activities such as, lifting, pushing, pulling, and carrying are limited to no more than 10 pounds.  He is unable to participate in high impact activities, rapid movements, or repetitive type movements.  The Veteran is limited to sedentary type employment.  

The Board finds that throughout the appeal period, the Veteran's lumbar strain, DDD, more closely approximate the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  The evidence reflects that throughout the appeal period the Veteran has consistently reported back pain, constant flare-ups, stiffness, and limitation of motion.  The Veteran has credibly stated that during back flare-ups, he has limitation of motion; and no VA examiner has discussed additional loss of range of motion that results during a flare-up.  Importantly, during the February 2012 examination, the Veteran's forward flexion was limited to 40 degrees with pain at 30 degrees.  Furthermore, during the February 2016 examination, forward flexion was limited to 20 degrees with pain.  Given that the Veteran's forward flexion of the thoracolumbar spine was limited to 40 degrees with pain at 30 degrees and that he experienced constant back flare-ups, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's thoracolumbar spine disability more nearly approximate the flexion less than 30 degrees required for a 40 percent rating under the General Rating Formula throughout the appeal period.

As 40 percent is the highest schedular rating for limitation of motion, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In Johnston, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  Id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  For the same reasons, as the Veteran is now in receipt of the highest schedular rating for limitation of motion, the Court's holding in Correia, 28 Vet. App. at 158 is not applicable here.  See also Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate with regard to flare-ups where the examination was the basis for a denial of a higher disability rating and the Veteran was not receiving the maximum schedular rating based on limitation of motion).

An initial rating in excess of 40 percent is not warranted.  A schedular rating in excess of 40 percent requires ankylosis or incapacitating episodes, which have not been shown.   There is no evidence of any ankylosis.  To this end, neither the VA reports of examination indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  The lay statements similarly do not indicate that there has been ankylosis.  Further, while the February 2016 VA examiner noted that the Veteran has IVDS and his reports that he requires bedrest during severe back pain and flare-ups, there is no evidence showing that a physician required bed rest for a duration of six weeks during the past 12 months, as required under the Formula for Rating IVDS.  Thus, an initial rating in excess of 40 percent is not warranted.

For the foregoing reasons, the preponderance of the evidence reflects that an initial rating of 40 percent, but no higher, is warranted for the Veteran's lumbar strain and DDD.  The benefit of the doubt doctrine is therefore not for application.  
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

B.  Bell's Palsy

The Veteran's Bell's palsy is considered a disability of the seventh cranial nerve and is rated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8207. 

Under DC 8207, a 10 percent disability rating is warranted for incomplete moderate paralysis of the seventh cranial nerve, a 20 percent disability rating is warranted for incomplete severe paralysis of the seventh cranial nerve, and a 30 percent disability rating is warranted for complete paralysis of the seventh cranial nerve.  Id.

The words "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. §4.6.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  "Diseases of the Peripheral Nerves" in 38 C F R § 4.124 (a).

Turning to the evidence in this case, in February 2012, the Veteran was afforded an examination.  The examiner indicated that the Veteran has moderate chewing difficulties, mild weakness of the mouth and forehead attributable to his cranial nerve VII.  Upon physical examination, the left cranial nerve VII had normal muscle strength and the right cranial nerve VII had mild muscle strength.  Light touch for facial sensation was normal.  The VA examiner found that the left cranial nerve VII was not affected and the right cranial nerve VII was incomplete moderate.  The examiner diagnosed Bell's palsy and opined that it does not impact his ability to work.

In an October 2012 VA treatment record, the VA physician noted that the Veteran was unable to close his right eye. 
 
In a November 2012 VA treatment record, the VA treatment provider noted that since the Veteran's initial onset of Bell's palsy in 1986, he has had decreased facial strength.  Upon examination, the VA treatment provider found that the Veteran was not able to fully close his right eye, unable to smile on the right side, and decreased sensation on the right side.  

A December 2012 VA physical therapy note indicates that the Veteran reported that he had difficult closing his right eye.  

VA physical therapy notes dated in 2013 reflect treatment for Bell's palsy and that the Veteran denied pain on the affected area.  

In a February 2013 VA treatment record, the VA treatment provider indicated that the Veteran's ride side smile improved; however, the Veteran continues to have right eye weakness with difficulty blinking.  Upon physical examination, the VA treatment provider found that the Veteran was able to fully close his right eye and decreased right facial droopiness.

In March 2016, the Veteran was afforded an examination.  The Veteran reported that he has had three recurrences of the facial palsy occurring on one side.  The examiner indicated that the Veteran had moderate intermittent pain; moderate chewing difficulties; and mild weakness of the mouth and forehead attributable to his cranial nerve VII.  Upon physical examination, the left cranial nerve VII had normal muscle strength and the right cranial nerve VII had mild muscle strength of the upper and lower portion of the face.  Light touch for facial sensation was normal.  Light touch for facial sensation testing was normal.  The VA examiner found that the left cranial nerve VII was not affected and the right cranial nerve VII was incomplete moderate.  The examiner diagnosed Bell's palsy and opined that it does not impact his ability to work.

The Board finds that a rating in excess of 10 percent for Bell's palsy is not warranted.  The current 10 percent rating under DC 8207 contemplates moderate incomplete paralysis of the seventh cranial nerve.  To warrant a rating higher rating of 20 percent, there must be evidence that the symptoms more nearly approximate severe incomplete paralysis of the seventh cranial nerve and such has not been demonstrated.  The Veteran's Bell's palsy has manifested by moderate chewing difficulties, mild weakness of the mouth and forehead, difficulty fully closing his right eye.  Physical examination revealed that the Veteran had normal muscle strength and the right cranial nerve VII had mild muscle strength and light touch for facial sensation testing was normal.  Furthermore, the Veteran's symptoms of his Bell's palsy have been characterized as mild and moderate.  While an examiner's characterization of the level of disability is not binding on the Board, here it is consistent with the above evidence.  As such, the noted above symptoms of Veteran's seventh cranial disability do not more closely approximate severe incomplete paralysis of a cranial nerve.  Thus, the criteria for a rating in excess of 10 percent have not been met.

The Board does not find any basis for separate or increased ratings.  To this end, the Board notes that the Vetera has been awarded right eye lagophthalmos and eye dry syndrome associated with Bell's palsy under DCs 8201-6022.  As such, to award an additional separate rating under any other DCs, to include DC 8307 (neuritis) and DC 8407 (neuralgia), as such DCs are for ratings based on incomplete paralysis and would represent impermissible pyramiding if rated separately.  

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has also considered whether a claim for entitlement to a total disability rating based on individual unemployability (TDIU) has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the examiners have noted that the Veteran's lumbar strain and DDD prevent him from performing any duties that require strenuous activities, to include lifting, carrying, or pulling more than 10 pounds.  However, such findings are not indicative of the inability to obtain and maintain any gainful employment, but rather a specific kind of task within the employment.  Importantly, the February 2016 VA examiner found that the Veteran is limited to sedentary type employment.  As such, the evidence does suggest that the Veteran is unable to secure or follow substantial gainful employment due to service-connected disabilities, and further discussion of a TDIU is unnecessary.

The Board has considered the Veteran's claims for initial higher ratings and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his initial rating claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to an initial 40 percent rating, but no higher, for lumbar strain and DDD is granted, to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating higher than 10 percent for Bell's palsy is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


